First of all, allow me to congratulate my
colleague, Minister for Foreign Affairs of Portugal,
Professor Diogo Freitas Do Amaral, on the occasion of
his election to the high post of the President of the
General Assembly.
Each of the 50 sessions of the General Assembly has
been a step for the international community on a difficult
road in search of peace within itself, for the strengthening
of the indispensable role of the United Nations. The
current session will be marked as the anniversary session
by the addresses to be made by the Heads of State and
Government in late October. Russia’s views on the
prospects and difficulties of establishing partnership in a
multi-polar and interdependent world — and it is with
equal partnership that we link our national and state
interests — will be stated by the Head of the Russian
State, President Boris Nikolayevich Yeltsin.
If half a century of experience of the United Nations
teaches us anything, it teaches us first of all that only the
equality of States and respect for the diversity of cultures,
religions and national traditions can serve as the basis for
security and prosperity in the modern world. But the
formula “unity in diversity” also presupposes everyone’s
compliance with fundamental principles of international
law and order, respect for human rights and the
6


promotion of economic progress. This is the essence of the
United Nations Charter, which identifies both common
ideals and goals and equal rights and obligations for all
States without “double standards”.
They say that generals always prepare for the last war.
Politicians and diplomats have no right to prepare for the
last peace. On the contrary, it is necessary to avoid slipping
back into a bloc mentality and dividing countries into
“friends and foes”, whether in politics or in economics.
We can indeed make the next 50 years an era of the
United Nations if we accept as its basis the indivisibility of
international security and sustainable social and economic
development for all.
This question becomes more and more acute against
the background of humanitarian disasters in Africa and
other regions of the “third world”, and the social price of
the initial stage of reforms in the post-socialist countries.
No one will be able to hide from global problems behind
dividing lines of national egotism and economic
discrimination, or even expanding military alliances. Such
things will not rein in, but rather spur on the spread of
international terrorism and drugs, and whip up the flames
of local conflicts and the arms race.
One of the principles of the “Agenda for
Development” which is being formulated now should be the
early elimination of the remaining discriminatory
restrictions in the world economy, trade and technology
transfer. In particular, Russia, which is successfully
implementing unparalleled reforms, should be recognized as
an equal trade and economic partner with an economy in
transition.
Such a strategy should also provide for the promotion
of the economic rehabilitation of countries and regions
affected by armed conflicts. The United Nations, its
specialized agencies and Member States should immediately
begin to address directly the problem of the economic
rehabilitation of Bosnia and the former Yugoslavia as a
whole, whose peoples have suffered from war and
economic sanctions that have been in effect for too long.
Russia is ready to take an active part in these efforts, and
we do and will continue to contribute substantially to a
political settlement. The real chances for such a settlement
should not be sacrificed to power or unilateral approaches.
The international community should make equally
great efforts to achieve progress in all aspects of the peace
process in the Middle East and the post-conflict
rehabilitation of all States of that region. We congratulate
Israel and the Palestinians on the occasion of their
reaching an agreement in Taba, whose official signing
ceremony will take place on 28 September next in
Washington under the chairmanship of President Clinton.
We intend to continue our joint efforts with the United
States and to make our contribution to the coming
Amman summit conference.
Europe needs a new model of general and
comprehensive security, without double standards or
dividing lines.
International dialogue on this issue is already under
way. I believe that the active involvement of the United
Nations and its specialized agencies is necessary to the
efforts aimed at the development of this model.
Incidentally, the General Assembly was born in the Old
World.
A new approach is required to disarmament issues in
Europe. On the basis of the implementation of the
Conventional Armed Forces in Europe Treaty (certainly
taking into account new realities) as early as next spring
we should arrive at new major agreements based on the
unity of the vital security interests of the peoples of the
continent instead of the bloc logic of the past.
Our proposal to all nuclear-weapon States to
elaborate a treaty on nuclear safety and strategic stability
has become even more timely.
The indefinite extension of the Non-Proliferation
Treaty establishes favourable conditions for this. Our
common task is to create the necessary political
conditions for those States that have not already done so
to accede to it as non-nuclear States. We consider it
necessary, as a matter of priority, to conclude as soon as
possible, but not later than 1996, work on the
comprehensive test-ban treaty. From this rostrum, Russia
calls for a universal and permanent moratorium on
nuclear tests.
The summit of the “Political Eight” on nuclear
safety, which is to be held next spring in Moscow at the
initiative of the President of Russia and which was
approved in Halifax, will make a major contribution to
global stability.
We would like the United Nations to take urgent
measures on the prevention of illicit trafficking in light
firearms and the proliferation of anti-personnel mines. It
7


is these “light” firearms that have led to enormous human
losses in Rwanda and Angola, Liberia and Bosnia,
Tajikistan and Abkhazia. Russia has already introduced a
moratorium on the export of the most dangerous types of
anti-personnel mines. We urge other States to follow our
example.
This issue should be seriously considered in the United
Nations Disarmament Commission. While supporting the
activities of the Commission, we believe that it should
adopt a new agenda corresponding to the current scale of
cooperation in the area of security and to new threats and
challenges in this field.
The problem of global adherence to a single standard
in the area of human rights and basic democratic
institutions is very acute. Russia, approaching free,
multipartite parliamentary and presidential elections, is
making its own contribution to the establishment of these
very standards. We invite observers from foreign States and
international organizations to attend the forthcoming
elections.
It was not so long ago that dozens of agenda items of
the General Assembly were devoted to the struggle against
apartheid. Now it seems unbelievable that this problem has
been solved, owing to a large extent, to the efforts of the
United Nations. I sincerely welcome the accomplishments
of the people and the Government of South Africa, headed
by Nelson Mandela, in the democratization and creation of
a free, multiracial society.
But did we manage to overcome the danger of
violence arising through fascism, racism, and political and
religious extremism? Alas, the answer is far from
reassuring. That is why the international community has no
right to abandon its efforts in this direction and must not
tolerate the emergence of double standards.
The signing of the CIS conventions on human rights
and fundamental freedoms and on the rights of national and
language minorities was the response of the CIS States to
the United Nations recommendations on the creation of a
single humanitarian sphere in this part of the world.
However, much has yet to be done before a unitary
approach to human rights can become a norm of life for,
among others, 25 million of our compatriots in some
countries of the Commonwealth and the Baltic States. A
double standard here is unacceptable.
Russia is interested in the adoption at this session of
decisions on such issues as the struggle against racism, all
forms of xenophobia and aggressive nationalism, ensuring
the rights of minorities and the promotion of democracy
and the rule of law in countries in transition. The United
Nations should further pursue its policy of qualitative
improvement of the international human rights protection
machinery, primarily by strengthening its control and
preventive functions and enhancing its focus on specific
action. The policy of single standards must become an
incontestable rule in the sphere of peace-keeping as well.
Justice without force is powerless, while force without
justice is tyrannical.
There have been many achievements in United
Nations peace-keeping efforts. Without the Blue Helmets,
the world would be much more dangerous and dozens of
conflicts would have been much more bloody. We are
proud that approximately 20,000 Russian servicemen are
serving as peace-keepers in United Nations and CIS
operations.
However, if we want force always to go hand-in-
hand with justice in the activities of the United Nations
and those who cooperate in them, strict observance of
Security Council decisions must be ensured. Here, the
Secretary-General and his staff can always count on the
support of Russia and, I am confident, of all other
Members of the United Nations. The United Nations
should be protected from setbacks like that which has
occurred in Bosnia.
In general, it is necessary radically to improve
United Nations peace-keeping through precision of the
criteria and terms of the United Nations involvement in
areas of tension; a close linkage between peace-keeping
operations and efforts to achieve the peaceful settlement
of conflicts; the efficient operation of the whole
functional chain — peace-keeping planning, command
and control. We are for the earliest possible
implementation of the Secretary-General’s proposal on the
establishment of United Nations reserve forces.
We welcome the conclusion of the Convention on
the protection of United Nations personnel, which I
signed today on behalf of Russia. This instrument will
help to save lives of hundreds of peace-keepers in hot
spots of the world.
Peace-making activities undertaken by Russia and its
Commonwealth partners contribute to a considerable
extent to ensuring regional and international stability. We
appreciate fruitful cooperation with the United Nations in
Tajikistan and Georgia. However, the United Nations
8


support of our collective efforts sometimes unfortunately
reminds us of a saying: “Too little, too late”. Russia,
together with its CIS partners, expects the United Nations
to make a radical change in its attitude towards peace-
making problems in our part of the world.
During the 50 years of the existence of the United
Nations, sanctions have been an instrument that the
Organization has used to deal with the instigators of
conflicts. Now, the time has come to give this instrument
a more selective and precise nature. The principal criteria
in this regard are: distinct objectives underlying sanctions,
advanced coordination of conditions, and mechanisms for
lifting them once the objectives are attained.
As a newly elected member of the Executive Council
of the Office of the United Nations High Commissioner for
Refugees, Russia intends to make an essential contribution
to overcoming a new global crisis, namely the tragedy of
millions of refugees. To this end, we intend to seek
practical results from the international conference on
refugees and migrants within the post-Soviet space.
At this session the General Assembly should give new
impetus to collective efforts by the international community
in combating crime, illicit drug-trafficking and terrorism.
The explosions in Oklahoma and Paris, the taking of
hostages in Budennovsk and chemical terrorist attacks in
Tokyo — these are bells tolling for us all.
Whatever agenda item we consider, we are convinced
time and again that the answers are to be found only on the
basis of a single standard: respect for the United Nations
Charter and for the purposes and principles of the United
Nations that have withstood the severe tests of the past five
decades and are lighting the way into the twenty-first
century.
